United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 4, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-10788
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANDRE BERNARD DAVIS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-77-ALL
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Andre Bernard Davis appeals the sentence of 12 months

imposed following the revocation of his supervised release.

Davis’s sentence, which did not exceed the advisory range set

forth in U.S.S.G. § 7B1.4, was not imposed in violation of law

and was neither unreasonable nor plainly unreasonable under the

facts of this case.    See United States v. Hinson, 429 F.3d 114,

119-20 (5th Cir. 2005), cert. denied,        U.S.   , (No. 05-

9633), 2006 WL 622263 (Apr. 17, 2006).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10788
                                  -2-

     We review Davis’s contention that the district court erred

by failing to consider the factors set forth in 18 U.S.C.

§ 3553(a) for plain error.    See United States v. Gonzalez, 250
F.3d 923, 930 (5th Cir. 2001).    The district court stated on the

record that a 12-month sentence was necessary for punishment and

deterrence, and the sentence was not unlawful.   Accordingly,

there is no reversible plain error.    See id. at 931.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.